DECISION
{¶ 1} Robert M. Daniels is contesting the validity of his guilty pleas to several counts of aggravated robbery. He assigns a single error for our consideration:
  The trial court erred by entering judgment of conviction based upon a guilty plea that was not knowing, intelligent and voluntary. *Page 2
 {¶ 2} The appellate brief on behalf of Daniels does not point to any particular defect in the plea proceedings. Our independent review of the plea hearing also reveals no defect.
 {¶ 3} The trial judge who accepted the guilty pleas carefully followed Crim. R. 11. The judge further described in lay terms the procedure which would be followed if a jury trial were to be conducted so the judge could be assured that Daniels understood what he was giving up by entering guilty pleas. The judge also asked Daniels if Daniels had any questions about the pleas and Daniels indicated that he had none.
 {¶ 4} After the pleas were accepted, the judge sentenced Daniels to a term of 15 years incarceration. That sentence had been jointly recommended by the defense and prosecution. All fines and costs were waived.
 {¶ 5} Nothing about the transcript of the plea proceedings suggests that the pleas were anything less than knowing, intelligent and voluntary.
 {¶ 6} The sole assignment of error is overruled. The judgment of the Franklin County Court of Common Pleas is affirmed.
Judgment affirmed.
  BROWN and McGRATH, JJ., concur. *Page 1